Citation Nr: 0819084	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a combined evaluation in excess of 60 percent 
disabling for service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1965 to April 
1969 with other service indicated. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

On the veteran's substantive appeal (VA Form 9), the veteran 
requested a Central Office hearing before a member of the 
Board.  Such hearing was scheduled and then rescheduled at 
the veteran's request, but the veteran did not report.  The 
veteran withdrew his hearing request in a fax received during 
March 2008.


FINDINGS OF FACT

1.  As of the August 2005 rating decision, the veteran's 
service connected disabilities included cancer of the lung 
with right pneumonectomy rated at 60 percent disabling and 
atrial fibrillation associated with cancer of the lung with 
right pneumonectomy rated at 10 percent disabling.  The 
combined evaluation awarded was 60 percent.

2.  Under the governing regulatory provisions, where 
individual service-connected compensable disability ratings 
of 10 and 60 percent have been assigned, a combined 60 
percent evaluation for the veteran's service-connected 
disabilities is to be awarded. 


CONCLUSION OF LAW

A higher combined evaluation for the veteran's service-
connected disabilities is not 
warranted under the governing schedular criteria.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record. 


II.  Analysis

A July 1994 rating decision awarded service connection for 
cancer of the lung with right pneumonectomy, with a 60 
percent disability rating beginning February 1990.  An August 
2005 rating decision awarded the veteran service connection 
for atrial fibrillation associated with cancer of the lung 
with right pneumonectomy, and assigned a 10 percent 
disability rating was assigned.  The decision assigned a 
combined evaluation for both disabilities of 60 percent.  The 
veteran contends in his notice of disagreement (NOD) the 
additional 10 percent rating should be added to his 60 
percent disability rating, and that he should be granted a 70 
percent rating in total for his service-connected 
disabilities.  In June 2006, the RO furnished the veteran 
with a statement of the case (SOC) which explained the 
parameters of how the veteran's combined disability 
evaluation was determined, and that 38 C.F.R. 
§ 4.25 established the formula used in that calculation.  The 
veteran submitted a timely substantive appeal.   
     
The governing laws and regulations provide that disability 
ratings shall be based on reductions in earning capacity 
resulting from specific injuries or combinations of such 
injuries.  The schedule is constructed so as to provide 10 
grades of disability and no more, from noncompensable to 100 
percent, upon which payments of compensation shall be based.  
38 U.S.C.A. § 1155 (West 2002). 
 
Disability percentages are not added to arrive at the level 
of disability.  To do so would result in the anomalous result 
of combined percentages greater than 100 percent.  For 
example, if percentages were added, then a person with two 
disabilities, one rated 60 percent and one rated 50 percent, 
would have a combined rating of 110 percent.  Such a result 
is contrary to the regulatory requirements for the payment of 
VA benefits.  

Rather, combined ratings are arrived at by using a formula to 
calculate the degree of disability caused by a service-
connected disorder based on the consideration of the 
efficiency of the individual as a whole, as affected first by 
his or her most disabling condition, then by the less 
disabling conditions, if any, in the order of their severity.  
For instance, a person having a 60 percent disability is 
considered 40 percent efficient.  Proceeding from this 40 
percent efficiency, the effect of a further 30 percent 
disability is to leave only 70 percent of the efficiency 
remaining after the consideration of the first disability, or 
28 percent efficiency altogether.  In other words, if a 
veteran is 60 percent disabled, there remains only 40 percent 
of the person that is not disabled.  If he has another 
disability that is 30 percent disabling, that 30 percent 
disability only applies to the remaining 40 percent of 
efficiency.  Appling the 30 percent disability to the 
remaining 40 percent efficiency of the person results in 12 
percent additional disability of the whole person.  The 
individual is thus 72 percent disabled (60% + 12% = 72%).  38 
C.F.R. § 4.25.  

However, that formula has been used to create a Combined 
Ratings Table, which determines the combined value of the 
various disabilities.  See C.F.R. § 4.25, 
Table 1.  Once all of the service-connected disabilities are 
combined using the Combined Ratings Table, beginning with the 
highest percentage disability and proceeding in the exact 
order of severity with the subsequent disabilities, the final 
combined level of disability is converted to the nearest 
degree divisible by 10.  Id.  In the example above, the 
combined evaluation would be rounded from 72 percent to 70 
percent. 
 
Turning to the case at hand, the veteran's disabilities have 
been evaluated as 60 percent disabling for his lung cancer 
residuals and 10 percent disabling for his atrial 
fibrillation.  Using the formula noted above, the veteran is 
60 percent disabled, leaving only 40 percent efficiency 
remaining.  Applying the 10 percent disability to the 
remaining 40 percent efficiency results in an additional 4 
percent disability of the whole person.  Thus, the veteran is 
64 percent disabled (60% + 4% = 64%).  This number is then 
rounded down to 60 percent, as the nearest number divisible 
by 10.  38 C.F.R. § 4.125(a).

This same number is arrived at by use of the Combined Ratings 
Table described above.  Specifically, 60 percent combined 
with 10 percent results in a combined rating of 64 percent, 
rounded down to 60 percent.  The relevant part of 38 C.F.R. 
§ 4.125, Table I is as follows:

Table I--Combined Ratings Table  
-------------------------------------------------------------
------------------------------------------------
                         10      20      30      40      50      
60      70      80      90

60...............      64      68      72      76      80      
84      88      92      96

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of 
Table I.  For example, if there are two disabilities, the 
degree of the higher disability will be read in the left 
column and the degree of the other in the top row, whichever 
is appropriate.  The figures appearing in the space where the 
column and row intersect will represent the combined value of 
the two.  This combined value will then be converted to the 
nearest number divisible by 10, and combined values ending in 
5 will be adjusted upward.  38 C.F.R. § 4.125.

While the Board sympathizes with the veteran's contention, 
the statute and regulations governing the use of the ratings 
schedule are clear, and the RO has correctly determined the 
combined rating.  As such, there is no basis upon which to 
overturn the currently assigned 60 percent combined 
evaluation.  As the Court noted in Sabonis, where the law is 
dispositive of the issue on appeal, the claim lacks legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 

ORDER

Entitlement to a combined evaluation in excess of 60 percent 
disabling for service-connected disabilities is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


